Callahan and Van Voorhis, JJ.
(dissenting). In our opinion the refusal to insert in the lease offered to the statutory main tenant, Harris, a clause requiring the landlord to deliver possession free of all other tenancies constituted a failure to comply with the statutory requirement for equality. The landlord had offered to insert such a provision in the lease offered to the “ stranger ” Assail. Whether such clause would have obliged the landlord to dispossess Harris or the subtenants need not have been decided in advance of execution of the lease. Nor was it necessary at that time to decide the right of the landlord to proceed against the subtenants. The landlord, having chosen to obligate itself to deliver actual possession to Assail free of all subtenancies, was required to make an equivalent offer to Harris. It was for the landlord to find a way to fulfill this obligation.
The delivery of possession was an important step. The uncertainty of the law, the necessity of litigating the question, presented, the requirement to pay the increased rent pending the determination of such litigation without receiving the fruits of possession, would all cast burdens on Harris, which the landlord agreed to assume as to Assail.
We find it appropriate to note our disagreement with the view expressed in the majority opinion that lack of privity would have legally prevented maintenance of summary proceedings by the landlord against subtenants. The former concept of the necessity for privity seems to have been disregarded in the legislative scheme as to statutory tenancies (Tighe v. Sinclair Refining Co., 274 App. Div. 22; WMCA, Inc., v. Block-front Realty Co., 272 App. Div. 800; see, also, Business Bent Law, § 4, subd. 4). Despite the absence of a conventional relationship, we have never heard questioned the right of a landlord to maintain summary proceedings against any statutory tenant or subtenant, who has rendered himself subject to eviction.
*231We agree that the present statute was intended to be a step in decontrol as to stores renting for more than $7,500 per annum, and that it was the purpose of the Legislature to end all statutory tenancies, including subtenancies, in such stores. We think that the Legislature in order to effectuate this scheme of decontrol intended to afford a landlor4 the right of summary eviction against all statutory occupants, who attempted to hold against the prospective lessees, irrespective of whether any conventional relationship existed. Sections 1410 et seq. of the Civil Practice Act read in connection with the emergency rent laws must be so construed. The Legislature having created these statutory tenancies could have, of course, destroyed them upon such terms as it saw fit. We cannot conceive that having determined to destroy such tenancies in the present case, it intended to deprive the landlord of the right to evict statutory occupants by summary proceedings merely because of lack of privity.
For the foregoing reasons, we dissent and vote to affirm the determination of the Appellate Term.
Glennon, J. P., Dore and Shientag, JJ., concur in Per Curiam opinion; Callahan and Van Voorhis, JJ., dissent in opinion.
Determination reversed, with costs of this appeal in this court and in the Appellate Term, and the final order of the Municipal Court in favor of the landlord reinstated. Settle order on notice. [See post, p. 926.]